Citation Nr: 1127230	
Decision Date: 07/21/11    Archive Date: 07/29/11	

DOCKET NO.  06-24 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a bilateral hip disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to March 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2004 and December 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  During the appeal, the claims file was transferred to the Winston-Salem, North Carolina RO.

In a decision of August 2009, the Board indicated that the Veteran had withdrawn his Substantive Appeal on the issue of service connection for a bilateral ankle disability.  At that same time, the Board remanded for additional development the issues of entitlement to service connection for a chronic neck disorder, as well as a bilateral hip disorder and a low back disability.  Significantly, in a rating decision of January 2010, the RO granted service connection for degenerative disease of the cervical spine.  Accordingly, the sole issues remaining for appellate review are those listed on the title page of this decision.  

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


REMAND

A review of the record in this case continues to raise some question as to the exact nature and etiology of the Veteran's claimed low back and bilateral hip disabilities.  

In that regard, service treatment records disclose that, on various occasions in service, the Veteran received treatment for musculoskeletal pain of his mid back, as well as tendinitis of the right hip, and a contusion of the tailbone and right buttock.  

Following a VA orthopedic examination in June 2006, it was the opinion of the examiner that the Veteran's bilateral knee pathology at least as likely as not had its origin during his period of active military service.  Significantly, at that time, the examiner indicated that his opinion was based on the Veteran's history, as well as a physical examination which revealed bilateral pronation of the feet and associated medial movement of the knees on weightbearing.  According to the examiner, this was compatible with the Veteran's previous diagnosis of chondromalacia patellae, and resulted from "abnormal biomechanical forces."  Additionally noted was that the Veteran exhibited "incipient hip and back problems, which were at least as likely as not of the same origin."  However, at the time of the rendering of that opinion and rationale, the examiner, by his own admission, did not have access to the Veteran's claims folder.  

The Board observes that, in a subsequent rating decision of September 2007, the RO granted service connection for bilateral chondromalacia patellae.  Significantly, the Veteran has on more than one occasion argued that his current bilateral hip and low back disabilities are in some way causally related to his bilateral knee pathology.  

In that regard, following a subsequent VA orthopedic examination in November 2007, and in answer to the question whether the Veteran's bilateral hip and low back conditions were in some way caused by or related to his service-connected bilateral chondromalacia patellae, the examiner indicated that, based on his review of the Veteran's claims folder and examination findings, the Veteran exhibited neither low back nor bilateral hip pathology.  However, following a more recent VA orthopedic examination in January 2010, it was the opinion of the examiner that the Veteran did, in fact, suffer from a low back disorder, specifically, lumbar spine strain.  Significantly, while at the time of that examination, the examiner indicated that the Veteran's low back condition was less likely than not caused by or the result of an incident or incidents of service, he failed to provide an opinion as to whether that low back pathology was in any way causally related to the Veteran's (now service-connected) bilateral chondromalacia patellae.  

Finally, during the course of an informal hearing presentation in May 2011, the Veteran's accredited representative argued that the RO had failed to take "any meaningful steps" to associate the Veteran's service treatment records with his claims file.  Further argued was that such records had been in the possession of the RO "for some years," though there was no indication that the RO had ever "looked where the service treatment records actually were", which is to say, somewhere at the Winston-Salem RO.  Significantly, in a Report of General Information dated in late November 2009, it was noted that the Veteran's service treatment records should be in the possession of the VA at one of three places, specifically, the Huntington or Winston-Salem RO's, or the Board of Veterans' Appeals.  Such records, it should be noted, are not at this time located at the Board of Veterans' Appeals.  However, based on various e-mail correspondence contained in the Veteran's claims file, it is unclear whether adequate attempts have been made to locate certain of the Veteran's apparently missing service treatment records.  

Based on the aforementioned, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's claims for service connection.  Accordingly, the case is once again REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the appropriate service department and/or record storage facility in an attempt to obtain any and all service treatment records which are not at this time a part of the Veteran's claims folder.  The RO/AMC should additionally search its own facility, as well as contact the Huntington (West Virginia) RO with a request that they undertake a search of their facility for any service treatment records which are not at this time a part of the Veteran's claims folder.  All attempts to procure such records should be documented in the file.  Moreover, all such records, once obtained, should be made a part of the Veteran's claims folder.  If the RO/AMC cannot obtain those records, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to January 2010, the date of the most recent VA examination of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

3.  The Veteran should then be afforded an additional VA orthopedic examination in order to more accurately determine the exact nature and etiology of his claimed bilateral hip and low back disabilities.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claims.  

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

Following completion of the orthopedic examination, the examiner should specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable disabilities of his low back and/or bilateral hips, and, if so, whether such disabilities at least as likely as not had their origin during the Veteran's period of active military service.  Should it be determined that the Veteran does, in fact, suffer from chronic low back and/or bilateral hip disabilities, but that such disabilities did not have their origin during the Veteran's period of active military service, an additional opinion is requested as to whether any low back and/or bilateral hip disability is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected bilateral chondromalacia patellae.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  Moreover, a notation to the effect that this record review has taken place must be included in the examination report.  

4.  The RO should then readjudicate the Veteran's claims for service connection for low back and bilateral hip disabilities.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in February 2010.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).



